Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and have been examined.
Priority
	This application, 16/867,265 (PGPub: US2020/0261905) was filed 05/05/2020. This application is a CONTINUATION of 15/818340, filed 11/20/2017, now US Patent 10,688,487, which claims benefit of US. Provisional Application 62/425,839 filed 11/23/2016.

Information Disclosure Statement
The Information Disclosure Statements filed 05/05/2020, 06/25/2020 and 12/1/2020 have been considered by the Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach the claimed invention and more specifically fails to teach a lateral flow device comprising: a wicking pad composed of a porous material, the wicking pad having a planar region for contacting a substrate comprising immobilized analytes; and wherein the wicking pad has a first end, a second end and two lateral edges; a base comprising two or more reservoirs having top openings that are spatially separated from each other by reservoir walls, wherein each of the reservoirs receives and is in fluid communication with the first end of the wicking pad, wherein the first end of the wicking pad is received from the top openings of each reservoir and passes over the reservoir walls; a pump comprising an absorbent pad contacting the second end of the wicking pad; and a cover covering the base, wherein at least two portions of the wicking pad are formed into protrusions each of which project into a different reservoir when the cover is placed onto the device; and wherein at least a part of the wicking pad is bonded to the cover.
Alajem et al. (US 2010/0239459) teaches a lateral flow device (see Figure 2 and paragraphs 0120-0132) comprising: a wicking pad composed of a porous material, the wicking pad having a planar region for contacting a substrate comprising immobilized analytes (see matrix 18); and wherein the wicking pad has a first end, a second end and two lateral edges (see matrix 18, upstream end 26 and downstream end 28); a base comprising two or more reservoirs spatially separated from each other (reservoirs 32 on housing 40 with supporting components 38), wherein each of the reservoirs receives and is in fluid communication with the first end of the wicking pad (reservoirs 32 in communication with upstream end 26 of matrix 18); and a pump comprising an absorbent pad contacting the second end of the wicking pad (liquid drain 23 contacting the downstream end 28). However, given the structure and mode of operation of the device of Alajem, the reference fails to teach the two or more base reservoirs having top openings that are spatially separated from each other by reservoir walls, wherein each of the reservoirs receives and is in fluid communication with the first end of the wicking pad, wherein the first end of the wicking pad is received from the top openings of each reservoir and passes over the reservoir walls and wherein at least a part of the wicking pad is bonded to the cover.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641